 
Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement (this “Amendment”), dated as of the
31st day of December, 2012, is entered into by and among Newpark Resources, Inc.
(the “Company”) and Bruce Smith (the “Executive”). Each of the Company and the
Executive are referred to herein individually as a “Party” and collectively as
the “Parties.” Capitalized terms not otherwise defined in this Amendment shall
have the meaning set forth in the Agreement (as defined below).


WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated April 20, 2007 (the “Agreement”); and


WHEREAS, the Company and the Executive have determined that the Agreement was
not drafted in a manner that satisfied certain requirements under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”); and


WHEREAS, the Company and the Executive have decided it is prudent to amend the
Agreement as permitted by Sections V.C and VIII of IRS Notice 2010-6, as
modified by IRS Notice 2010-80, to make certain changes to its terms to permit
the Agreement to satisfy the requirements of Section 409A of the Code;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:


1.           The Agreement shall be amended by restating Section 1.2(b) in its
entirety, to be and read as follows:


“(b)           Incentive Compensation.  In addition to the Base Salary, during
the Employment Period Executive shall be eligible for participation in the 2010
Annual Cash Incentive Plan (“ACIP”) and the 2006 Equity Incentive Plan (“EIP”),
subject to any amendments made at Board’s discretion as provided
herein.  Performance measures and goals will be set by the Compensation
Committee of the Board.  The Target Award under the ACIP is equal to sixty (60%)
of Base Salary with a maximum limitation of one hundred twenty percent (120%) of
Executive’s actual Base Salary paid for that calendar year.  Payout under the
ACIP for a particular year will be made in cash by March 15 of the next year,
e.g. payout for 2012 will occur prior to March 15, 2013.  Executive will be
eligible to participate in the ACIP and the EIP from the date of his initial
appointment as President of NDF.  Actual awards, in accordance with the Board
approved plan and any amendments, are at the discretion of the Compensation
Committee, provided the Company represents and warrants to the Executive that
the terms of the ACIP and EIP will not be amended, modified, changed, or
interpreted or applied to make them less generous than they were on December 31,
2011, without prior written notice.”
 
 
 

--------------------------------------------------------------------------------

 


2.  The Agreement shall be amended by restating Section 2.6 in its entirety, to
be and read as follows:


“2.6  Termination as a Result of Disability.  The Company may terminate
Executive’s employment hereunder upon Executive becoming “Totally Disabled.” For
purposes of this Agreement, Executive shall be considered “Totally Disabled” if
Executive is (i) unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the
Company.  Executive’s receipt of Social Security total disability benefits shall
be deemed conclusive evidence of Total Disability for purposes of this
Agreement.  In the event of such disability, Executive will continue to receive
his Base Salary for six (6) months or until benefits become payable to the
Executive under the terms of the Company’s disability policy, whichever first
occurs.”


3.           The Agreement shall be amended by adding the following new Section
3.11 to the end thereof, to be and read as follows:


“3.11           Code Section 409A.  If Executive is a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), no benefit or payment that is subject to Code Section 409A (after
taking into account all applicable exceptions to Code Section 409A, including
but not limited to the exceptions for short-term deferrals, for reimbursements
and certain other separation payments, and for “separation pay only upon an
involuntary separation from service”) shall be made under this Agreement on
account of the Executive’s “separation from service” until the later of the date
prescribed for payment in this Agreement or the first day of the seventh month
that begins after the date of Executive’s separation from service (or, if
earlier, the date of death of Executive).”
 
4.           In all other respects, the terms of the Agreement are hereby
ratified and confirmed.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

  NEWPARK RESOURCES, INC.                             By: /s/ Mark J. Airola    
        Its: Sr. Vice President                             EXECUTIVE          
                  /s/ Bruce Smith    
Bruce Smith
 

 
 
3